Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 4, 2001, convicting defendant, after a nonjury trial, of burglary in the third degree, criminal mischief in the fourth degree, and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years, one year and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence clearly established that defendant intended to commit a crime during his illegal presence in the building, that he damaged the building and that he possessed a burglar’s tool. Nothing in defend*237ant’s statement to the police cast doubt on his larcenous intent. Defendant asserted that his sole intent was to take pipes he believed to have been discarded. However, he secured the services of a lookout and equipped himself with a pipe wrench, and admitted that he had no permission to enter the building or to take anything. Moreover, although defendant stated that in the past persons renovating the building had placed discarded pipes in a dumpster, here the pipes were in a locked room, and the evidence clearly established that defendant broke into that room. Accordingly, defendant could not have had a reasonable belief that the pipes were abandoned property (see Morissette v United States, 342 US 246).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sullivan, Ellerin, Marlow and Gonzalez, JJ.